Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending application No. 17212489 (Published as “US20210204772A1” Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of co-pending application No. 17212489 includes all of the features of claim 1 of the instant application.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of U.S. Patent No. 10582821 in view of Smith (US Patent Pub No 201330091660 A1). Although the claims are not identical, they are not patentably distinct from one another, as claims 1 and 3 of US Patent No. 10582821 include all of the feature of claim 1 of the instant application (U.S Patent No. 10582821 uses different terminology for discharge cover and air exit, but includes equivalent structure (e.g. exhaust)) but is silent on a  pre-filter configured to filter air discharged from the second cyclone unit. Smith is concerned with a cleaner and teaches a pre-filter (Fig. 2 40) configured to filter air discharged from the second cyclone unit (Smith Para [0084] “The pre-fan filter 40 is an annular shape surrounding the top air flow slots 34 of the body portion 28 of the motor fan housing 27. The pre-fan filter is enclosed in an annular shell 42 except where the pre-fan filter communicates with the vortex finder assembly 50 and with the top air flow slots 34 of the body portion 28. This permits air flow from the cyclonic separating apparatus, through the pre-fan filter and on to the fan.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner disclosed in U.S Patent No. 10582821 with the pre-filter taught by Smith as doing so would prevent any particulate or debris from damaging the motor or interfering with its operation.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 10561287. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 13 of U.S. Patent No. 10561287 include all of the features of claim 1 of the instant application.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10617270. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 of the U.S. Patent No. 10617270 include all of the features of claim 1 of the instant application (note that U.S. Patent No. 10617270 uses different terminology for discharge cover and air exits, but includes equivalent structure (e.g. air exhaust)).
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 8 of U.S. Patent No. 10575689. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 13 of U.S. Patent No. 10561287 include all of the features of claim 1 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US Patent Pub No US 20130091660 A1).
Regarding Claim 1, Smith teaches a cleaner comprising:
a suction unit (10) configured to guide air into the cleaner;
a suction motor (16) configured to generate suction force to thereby draw air into the cleaner through the suction unit, the suction motor comprising a rotary impeller (18) configured to rotate about a rotational axis extending in an axial direction of the suction motor;
a dust separation unit (8) comprising:
a first cyclone unit (160) configured to separate dust from air that is suctioned into the cleaner through the suction unit;
a second cyclone (150) unit disposed at a lower side of the suction motor (150 below motor and fan 18) and configured to separate dust from air that is discharged from the first cyclone unit; and
a discharge cover (30) defining one or more air exits that are configured to discharge
air that has passed the suction motor (Smith Para [0108] “leaned air flows, via the top slots 34 in the motor fan housing, to the axial input 22 of the fan 18, out the tangential output 24 of the fan and through the perforations 36 of the end cap 30 where it is exhausted from the vacuum cleaner 2.”); and
a pre-filter (40) configured to filter air discharged from the second cyclone unit (Smith Para [0107] “The cleaned air flows out the internal hole 56 of the vortex finder 54, under the influence of the fan, into the pre-fan filter 40. The pre-fan filter 40 is to remove any fine dust and dirt particles remaining in the air flow after the cyclonic separation apparatus 8.”), and
wherein the discharge cover (30), the suction motor (16) and the second cyclone unit (150) are sequentially arranged in the axial direction of the suction motor (See figure 2 and 6, Discharge cover 30 is on top, followed by 16 which is inside casing 27, and 84, which is a part of the second cyclone unit that extends below motor 16).
Regarding Claim 2, Smith teaches all the limitations of claim 1 and further teaches, wherein the rotary impeller (18) is positioned between the discharge cover (30) and the suction motor (16), and w33Attorney Docket No.: 20519-0303015Client Ref. No.: 17DSGO14USO1C8C4/PO17-0006OUSC8C4herein an extension line of the rotational axis of the rotary impeller is configured to pass through the discharge cover (See Fig 2 and 6, rotational axis is in the up and down direction passing through 30).
	Regarding Claim 3, Smith teaches all the limitations of claim 1 and further teaches, wherein the discharge cover (30), the rotary impeller (18), the suction motor (16), and the second cyclone unit (150) are disposed to overlap (by the plain meaning of the word overlap “to have something in common with” See NPL) one another in the axial direction of the suction motor (Fig 2 of Smith, the impeller, motor and , cyclone unit all seem to be in the shadow of the discharge cover, further it figure 2 shows that all four elements have the same axis (21)).
Regarding Claim 4, Smith teaches all the limitations of claim 1 and further teaches, wherein in a state in which the cleaner is oriented with the rotational axis of the rotary impeller arranged longitudinally along a vertical direction (See orientation in Figure 2 of Smith), at least part of the discharge cover (30) is disposed above the rotary impeller (18) in the vertical direction (Fig 3 and 4), the rotary impeller (18) is disposed above the suction motor (16, Fig 3), and the second cyclone unit (150) is disposed below the suction motor (16) in the vertical direction (See Fig 2 and 9A, the bottom of 84, which is a part of the second cyclone unit extends below motor 16).
Regarding Claim 5, Smith teaches all the limitations of claim 1 and further teaches, wherein the pre-filter (40) is configured to surround the extension line of the rotational axis of the rotary impeller (18, see figure 4).
Regarding Claim 6, Smith teaches all the limitations of claim 1 and further teaches, wherein the discharge cover (30) is disposed to overlap the pre-filter (40) in a direction parallel to the axial direction of the suction motor (see figure 3 and 4).	
Regarding Claim 7, Smith teaches all the limitations of claim 1 and further teaches, wherein the pre-filter (40) is disposed to circumferentially surround at least part of the suction motor (16)  to filter the air before the air is suctioned into the suction motor (Pre-filter is capable of doing this, See Fig. 9E and 9F, where air flows through the filter before passing by the motor and through the fan that is driven by the motor).
Regarding Claim 8, Smith teaches all the limitations of claim 1 and further teaches, further comprising a covering (27, 28 and 29) configured to cover the lower side of the suction motor (16) and disposed between the suction motor (16) and the second cyclone unit (160) (See Fig. 2).
Regarding Claim 9, Smith teaches all the limitations of claim 1 and further teaches, wherein a first surface (27) of the covering (27, 28, and 29) is configured to face the second cyclone unit (150) to guide air discharged from the second cyclone unit(see figure 9E showing the airflow pathway) and a second surface (28) of the covering (27, 28, and 29) which is opposite to the first surface is disposed at the lower side of the suction motor (16).
Regarding Claim 10, Smith teaches all the limitations of claim 1 and further teaches, wherein the covering (27, 28, and 29)  is configured to extend in a radial direction with respect to the extension line of the rotational axis of the rotary impeller (see figure 4 where covering extends radially) between the suction motor (16) and the second cyclone unit (150) to partition the suction motor and the second cyclone unit (Covering 27, 28 and 29 surround motor 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent Pub No US 20130091660 A1) in view of Morgan (US Patent Pub No. US 20130111696 A1).
Regarding Claim 11, Smith teaches all the limitations of claim 10, but does not teach further comprising a printed circuit board (PCB) that is configured to control an operation of the suction motor and accommodated within the covering between the suction motor and the covering, and wherein the covering is configured to surround the PCB in a direction toward the 5suction motor.
However, Morgan does teach a cleaner further comprising a printed circuit board (PCB) (190) that is configured to control an operation of the suction motor and accommodated within a similar configuration, (the covering 124 and 125 between the suction motor (187)) and the covering (124) (Morgan Para [0037] “circuit board 190 can shut down power to motor assembly 187.”), wherein the covering is configured to surround the PCB in a direction toward the suction motor (see Fig 3 of Morgan). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaner of smith to include a circuit board in order to exert a more sophisticated control over the motor, allowing for the motor to be controlled based on the output of any sensors included in the cleaner.
Regarding Claim 12, Smith as modified teaches all the limitations of claim 11 and further teaches wherein the pre-filter (40 of Smith) is disposed over (see figure 9E, filter 40 disposed over 27)  the covering (27, 28 and 29 of Smith) and configured to guide air to flow upward along the first surface of the covering (27 of Smith, see figure 9E  where the air flows upward along 27) and flow around the pre-filter 10circumferentially (filter and cover are capable of doing this, air flow enters the filter at different points circumferentially and flows inward, see figure 9E).
Claims 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent Pub No US 20130091660 A1) in view of Ford (US Patent Pub US 20140041151 A1).
Regarding Claim 13, Smith teaches all the limitations of claim 7, and suggests but does not explicitly teach wherein an exhaust filter is accommodated within the discharge cover and configured to filter air that has passed through the suction motor. (Smith Para [0007] “Occasionally, and in addition to any pre-fan filter, there is a high efficiency filter located downstream of the fan before the air flow leaves the vacuum cleaner.”)
However, Ford does explicitly teach an exhaust filter (15) accommodated within a similar configuration (the discharge cover (4 with apertures 142)) and configured to filter air that has passed through the suction motor (Ford Para [0054] “The cleaned air passes through the motor 11 and is then ejected from the vacuum cleaner 1 via the post motor filters 15. The air then exits the rolling support 4 via the apertures 142 shown in FIG. 2b.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the discharge cover of Smith to include a post motor exhaust filter located in the air flow before the perforations (36 of Smith) as advantageously taught by Ford because doing so is suggested by Smith in Para [0007] and this would ensure that dirt or debris is not re introduced to the cleaned environment, increasing the efficiency of the cleaner and would further prevent dirt or debris from sticking on the inside of the cleaner, preventing any issues from occurring with the cleaner down the line. 
Regarding Claim 14, Smith as modified teaches all the limitations of claim 13 and further teaches wherein the exhaust filter (for 15) is located on an exhaust passage (see Ford [0054] describing exhaust passage “The cleaned air passes through the motor 11 and is then ejected from the vacuum cleaner 1 via the post motor filters 15. The air then exits the rolling support 4 via the apertures 142 shown in FIG. 2b.”) through which air flows before air is discharged outside through the air exits (Ford Para [0054] “The cleaned air passes through the motor 11 and is then ejected from the vacuum cleaner 1 via the post motor filters 15. The air then exits the rolling support 4 via the apertures 142 shown in FIG. 2b.”).
Regarding Claim 15, Smith as modified teaches all the limitations of claim 14 and further teaches wherein the exhaust filter (Ford 15,  is a part of Smith 30) is configured to surround the extension line of the rotational axis of the rotary impeller (Smith 30 surrounds extension line of rotational axis of the rotary impeller 18 of Smith (rotational axis is defined by 21 of Smith)).
Regarding Claim 16, Smith as modified teaches all the limitations of claim 15 and further teaches wherein the extension line of the rotational axis of the rotary impeller is configured to pass through an upper portion of the discharge cover (See figure 2 of Smith, where extension line of rotational axis (shown by 21) extends through 30 of Smith), and
wherein the upper portion of the discharge cover (top of 30 of Smith) is configured to cover the rotary impeller (Smith 18) from above (see figure 2).
Regarding Claim 17, Smith as modified teaches all the limitations of claim 16 and further teaches wherein in a state in which the cleaner is oriented with the rotational axis of the 10rotary impeller arranged longitudinally along a vertical direction (See orientation in Figure 2 of Smith), the upper portion of the discharge cover is vertically spaced apart from an upper end of the rotary impeller (see figure 2 where there is a space between rotary impeller 18 and discharge cover 30 of smith).
Regarding Claim 18, Smith as modified teaches all the limitations of claim 17 and further teaches wherein a void portion is defined between the upper end of the rotary impeller and 15the upper portion of the discharge cover (see figure 2 where there is a space between rotary impeller 18 and discharge cover 30).
Regarding Claim 19, Smith as modified teaches all the limitations of claim 18 and further teaches the exhaust filter (15 of Ford) is configured to surround the void portion (see figure 2 where there is a space between rotary impeller 18 and discharge cover 30) circumferentially with respect to the extension line of the rotational axis of the rotary 20impeller (Filter 15 of Ford extends circumferentially below discharge cover 30 below perforations 36, and as such circumferentially surrounds the void portion and the rotational axis of the rotary impeller).
Regarding Claim 20, Smith as modified teaches all the limitations of claims 19 and further teaches wherein the discharge cover includes a receiving (portion part of covering 29, see figure 2) having a ring shape (see figure 2) that is centered about the extension line of the rotational axis of the rotary impeller (See 29 in figure 2), the receiving portion being formed below the upper portion of the discharge cover (See 29 figure 2), and
wherein the exhaust filter is provided in the receiving portion (Exhaust filter is provided in the void between upper end of rotary impeller and upper portion of discharge cover which is still in the interior of 29).
Regarding Claim 21, Smith as modified teaches all the limitations of claim 20 and further teaches wherein the receiving portion (part of covering 29) is configured to extend in the vertical direction along an outer periphery of the discharge cover and surround circumferentially the void portion (see figure 2 of smith).
Regarding Claim 22, Smith as modified teaches all the limitations of claim 15 and further teaches wherein further comprising a housing (8) that receives the suction motor and configured to define an external appearance of the cleaner (Smith Para [0080] “Referring to FIG. 1, there is shown first embodiment of a hand-held vacuum cleaner 2 comprising a main body 4, a handle 6 connected to the main body, a cyclonic separation apparatus 8 mounted transverse across the main body, and a dirty air duct 10 with a dirty air inlet 12 at one end. ”), and wherein the discharge cover is configured to be coupled to and separated from the housing (Smith Para [0098] “Between the annular roof wall 121 and the bowl door 130, the various components of the cyclonic separation apparatus 8 (i.e. pre-fan filter 40, vortex finder assembly 50, inner wall 60, cyclone seal 70, cyclone assembly 80, intermediate wall 90, bulkhead 100, tapered funnel 110) are arranged upon each other by detachable connection, typically a snap-fit, bayonet fit, interlocking detents, or interference fit. The permits disassembly and reassembly, without tools, of the cyclonic separation apparatus 8 in order to clean, or replace, its individual components.”)
Regarding Claim 23, Smith as modified teaches all the limitations of claim 22 and further teaches wherein the discharge cover (30) includes a receiving portion (A part of covering 29) configured to extend in the vertical direction along an outer periphery of the discharge cover and surround the extension line of the rotational axis of the rotary impeller (see figure 2 of Smith), wherein the exhaust filter is provided in the receiving portion (Exhaust filter is provided in the void between upper end of rotary impeller and upper portion of discharge cover which is still in the interior of 29).
Regarding Claim 24, Smith as modified teaches all the limitations of claim 23 and further teaches 38Attorney Docket No.: 20519-0303015Client Ref. No.: 17DSGO14USO1C8C4/PO17-0006OUSC8C4wherein in the state where the discharge cover is removed from the housing, the exhaust filter is configured to be separated from the receiving portion of the discharge cover (Smith Para [0098] “Between the annular roof wall 121 and the bowl door 130, the various components of the cyclonic separation apparatus 8 (i.e. pre-fan filter 40, vortex finder assembly 50, inner wall 60, cyclone seal 70, cyclone assembly 80, intermediate wall 90, bulkhead 100, tapered funnel 110) are arranged upon each other by detachable connection, typically a snap-fit, bayonet fit, interlocking detents, or interference fit. The permits disassembly and reassembly, without tools, of the cyclonic separation apparatus 8 in order to clean, or replace, its individual components.”).
Regarding Claim 25, Smith as modified teaches all the limitations of claim 22 and further teaches wherein the pre-filter is configured to be separated from the housing by removing the discharge cover from the housing. (Smith Para [0098] “Between the annular roof wall 121 and the bowl door 130, the various components of the cyclonic separation apparatus 8 (i.e. pre-fan filter 40, vortex finder assembly 50, inner wall 60, cyclone seal 70, cyclone assembly 80, intermediate wall 90, bulkhead 100, tapered funnel 110) are arranged upon each other by detachable connection, typically a snap-fit, bayonet fit, interlocking detents, or interference fit. The permits disassembly and reassembly, without tools, of the cyclonic separation apparatus 8 in order to clean, or replace, its individual components.”).
Regarding Claim 26, Smith as modified teaches all the limitations of claim 25 and further teaches wherein the pre-filter is configured to be separated from the housing by removing the discharge cover from the housing. (Smith Para [0098] “Between the annular roof wall 121 and the bowl door 130, the various components of the cyclonic separation apparatus 8 (i.e. pre-fan filter 40, vortex finder assembly 50, inner wall 60, cyclone seal 70, cyclone assembly 80, intermediate wall 90, bulkhead 100, tapered funnel 110) are arranged upon each other by detachable connection, typically a snap-fit, bayonet fit, interlocking detents, or interference fit. The permits disassembly and reassembly, without tools, of the cyclonic separation apparatus 8 in order to clean, or replace, its individual components.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milne (US-20090307863-A1) teaches a similarly configured hand held cleaner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723